 

_ FlLED

l\/larCh 22, 2019
UNI'I`ED S'I`A'I`ES DISTRICT COURT FOR THE cLERK, us olsTRlcT couRT

EASTERN DlSTR|CT OF
C RN|A

EASTERN DISTRICT OF CALIFORNIA ’

RK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:15-CR-00029-TLN-3
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
TRACY HARTWAY, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release TRACY HARTWAY, Case No. 2:15-CR-
00029-TLN-3, Charge 18 USC § 3606, from custody subject to the conditions contained in the
attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
\/ (Other) All nreviouslv imposed conditions of SuDervised
Release remain in full force and effect.
This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.
’7

 

   

 

7 :( 4
Issued at Sacramento,CA on March 22` 2019 alt/92 "'*~) 9 Dm..
By /LAK./ \\\\i

Deborah Barnes
United States Magistrate Judge

 

